Exhibit 10.5

July 14, 2016

Hermes Consolidated, LLC

Wyoming Pipeline Company LLC

Black Elk Refining, LLC

1600 Broadway, Suite 1550

Denver, Colorado 80202

 

  Re: Third Amendment to Third Amended and Restated Loan Agreement (this
“Amendment”)

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Loan Agreement
dated as of April 30, 2015 (as amended by that certain First Amendment to Third
Amended and Restated Loan Agreement dated as of May 9, 2016, that certain Second
Amendment to Third Amended and Restated Loan Agreement dated as of May 25, 2016,
and as further amended, modified or supplemented from time to time, the “Credit
Agreement”), among Black Elk Refining, LLC, a Delaware limited liability company
(“Holdings”), as a guarantor, Hermes Consolidated, LLC, a Delaware limited
liability company doing business as Wyoming Refining Company (the “Company”),
Wyoming Pipeline Company, LLC, a Wyoming limited liability company (“Wyoming
Pipeline”; and together with the Company collectively, jointly and severally,
“Borrowers”), and Bank of America, N.A. (the “Lender”). Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.

The parties hereto agree as follows:

1. Amendments.

(a) Section 1.1 of the Credit Agreement is hereby amended to add the following
new defined terms in their appropriate alphabetical order:

Par Acquisition: the acquisition of 100% of the Equity Interests of the Company
by Par-WY.

Par-WY: Par Wyoming, LLC, a Delaware limited liability company and an indirect
wholly-owned subsidiary of Parent.

Parent: Par Pacific Holdings, Inc., a Delaware corporation.

(b) The definitions of “Change of Control”, “Holdings” and “Sponsors” in
Section 1.1 of the Credit Agreement are hereby amended and restated in their
entireties to read as follows:

Change of Control: (a) Holdings at any time ceases to own, directly or
indirectly, one hundred percent (100%) of the Equity Interests of the Company;
(b) the Company at any time ceases to own one hundred percent (100%) of the
Equity Interests of Wyoming Pipeline; (c) a change in the majority of directors
of Holdings or the Company, unless such change is approved by the then majority
of directors; (d) prior to the consummation of the Par Acquisition: (1) the
Sponsors (and their Controlled Investment Affiliates) shall fail to collectively
(i) own, or to have the power to vote or direct the voting of, voting stock of
Holdings representing at least fifty-one percent (51%) of the voting power of
the total outstanding voting stock of Holdings and (ii) own Equity Interests
representing at least fifty-one percent (51%) of the total economic interests of
the Equity Interests of Holdings; or (2)



--------------------------------------------------------------------------------

EOR Sponsor Group shall fail to (i) own, or to have the power to vote or direct
the voting of, voting stock of Holdings representing at least twenty-five
percent (25%) of the voting power of the total outstanding voting stock of
Holdings owned or controlled by EOR Sponsor Group on the Closing Date and
(ii) own Equity Interests representing at least twenty-five percent (25%) of the
total economic interests of the Equity Interests of Holdings owned by EOR
Sponsor Group on the Closing Date; or (e) on and after the consummation of the
Par Acquisition, the Sponsors shall fail to own and control (directly or
indirectly through one or more of its wholly-owned Subsidiaries) one hundred
percent (100%) of the Equity Interests of Holdings.

Holdings: (a) prior to the Par Acquisition, Black Elk Refining, LLC, a Delaware
limited liability company and (b) on and after the Par Acquisition, Par-WY.

Sponsors: (a) prior to the consummation of the Par Acquisition, collectively,
EOR Sponsor Group, Chambers Energy Capital, LP, Reservoir Partners, LP,
Reservoir Capital Investment Partners, LP and RCMF II – Black Elk, Inc. and
(b) on and after the consummation of the Par Acquisition, Parent.

2. Immediately following the closing of the Par Acquisition, the Obligors shall
cause Par-WY to execute and deliver to Lender a joinder agreement in the form of
Exhibit A attached hereto, together with (i) a certificate, in form and
substance satisfactory to Lender, from a duly authorized person of Par-WY,
certifying, among other things, (A) that attached copies of Par-WY’s Organic
Documents are true and complete in all material respects, and in full force and
effect, without amendment except as shown, and that no proceeding for amendment
or other modification is pending or contemplated; (B) that an attached copy of
resolutions authorizing execution, delivery and performance of the Loan
Documents is true and complete, and that such resolutions are in full force and
effect, were duly adopted, have not been amended, modified or revoked, and
constitute all resolutions adopted with respect to such joinder agreement; and
(C) to the title, name and signature of each Person authorized to sign such
joinder agreement and the other Loan Documents, (ii) a good standing certificate
as of a recent date issued by the Secretary of State or other appropriate
official of Par-WY’s jurisdiction of organization, and (iii) a written opinion
of Porter Hedges LLP, counsel to Par-WY, which includes customary closing
opinions in form and substance reasonably satisfactory to Lender. Failure to do
so shall be an immediate Event of Default. Furthermore, the Obligors shall take
such actions as reasonably requested by the Lender to cause Par-WY (or, at the
option of Par-WY, the Company) to deposit $10,000,000 in immediately available
funds with the Lender and which amounts constitutes the Required Cash Collateral
under the Credit Agreement and which shall be subject to the same terms and
conditions (including a deposit account security agreement) as is in effect on
the date hereof. Concurrently with the compliance of this Section 2 by the
Obligors, the Lender shall release Black Elk Refining, LLC from any and all
obligations under the Loan Documents, release and transfer (or permit Black Elk
Refining, LLC to withdraw) all funds on deposit in account #4451122737 to Black
Elk Refining, LLC, as directed by it, and execute and deliver such releases and
terminations of security interests as are reasonably requested by Black Elk
Refining, LLC in connection therewith.

3. Conditions Precedent. This Amendment shall be effective upon receipt by the
Lender of (i) a copy of this Amendment duly executed by the Borrowers and
Holdings and (ii) an amendment fee in the amount agreed separately in writing by
the Company and the Lender. Additionally, the Borrowers agree to pay the accrued
and unpaid legal fees and expenses of Moore & Van Allen PLLC promptly following
the Borrowers’ receipt of an invoice therefor.

4. Effect of Amendment. Except as specifically amended by this Amendment, the
Credit Agreement shall remain in full force and effect and is hereby ratified
and confirmed by the Borrowers and Holdings.

 

2



--------------------------------------------------------------------------------

5. Counterparts/Facsimile. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by facsimile or other secure electronic
format (.pdf) shall be effective as an original.

6. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

7. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

8. Estoppel, Acknowledgement and Ratification of Credit Agreement. Each of the
Obligors acknowledges and confirms that as of the date hereof (a) the aggregate
outstanding principal amount of the Term Loan is $58,035,716 and (b) the
aggregate outstanding principal amount of the Revolver Loans and LC Obligations
is $10,170,000, each of which amounts constitutes a valid and subsisting
obligation of the Obligors to the Lender that is not subject to any credits,
offsets, defenses, claims, counterclaims or adjustments of any kind. Each
Obligor acknowledges and consents to the terms set forth herein and agrees that
this Amendment does not impair, reduce or limit any of its obligations under the
Loan Documents, as amended hereby. Each Obligor reaffirms that each of the Liens
created and granted in or pursuant to the Security Documents is valid and
subsisting and agrees that this Amendment shall in no manner impair or otherwise
adversely affect such obligations or Liens, except as explicitly set forth
herein. This Amendment is a Loan Document.

9. Release. In consideration of the Lender’s willingness to enter into this
Amendment, each of the Obligors hereby releases and forever discharges the
Lender and each of the Lender’s predecessors, successors, assigns, officers,
managers, directors, employees, agents, attorneys, representatives, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, in each case
to the extent arising in connection with the Loan Documents or any of the
negotiations, activities, events or circumstances arising out of or related to
the Loan Documents through the date of this Amendment, whether arising at law or
in equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which each of the Obligors
may have or claim to have against any of the Lender Group.

10. No Actions, Claims. As of the date hereof, each Obligor hereby acknowledges
and confirms that it has no actual knowledge of any actions, causes of action,
claims, demands, damages or liabilities of whatever kind or nature, in law or in
equity, against any of the Lender Group arising from any action by such Persons
or failure of such Persons to act under the Loan Documents on or prior to the
date hereof.

11. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS AMENDED HEREBY,
REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH OBLIGOR AND LENDER.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

Please indicate your acknowledgement of the foregoing by signing and returning
to the Lender a copy of this Amendment.

 

Very truly yours, BANK OF AMERICA, N.A. By:   /s/ Michael T. Letsch Name:  
Michael T. Letsch Title:   Senior Vice President

 

Acknowledged and agreed to: HERMES CONSOLIDATED, LLC By:   /s/ Anthony Lewis
Name:   Anthony Lewis Title:   CEO WYOMING PIPELINE COMPANY LLC By:   /s/
Anthony Lewis Name:   Anthony Lewis Title:   CEO BLACK ELK REFINING, LLC By:  
/s/ Anthony Lewis Name:   Anthony Lewis Title:   CEO



--------------------------------------------------------------------------------

Exhibit A

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of
                    , 2016, is by and between PAR WYOMING, LLC, a Delaware
limited liability company (“Par-WY”), and BANK OF AMERICA, N.A., as lender under
that certain Third Amended and Restated Loan Agreement dated as of April 30,
2015 (as amended, modified or supplemented from time to time, the “Credit
Agreement”), among Black Elk Refining, LLC, a Delaware limited liability company
(“BER”), as a guarantor, Hermes Consolidated, LLC, a Delaware limited liability
company doing business as Wyoming Refining Company (the “Company”), Wyoming
Pipeline Company, LLC, a Wyoming limited liability company (“Wyoming Pipeline”;
and together with the Company collectively, jointly and severally, “Borrowers”),
and Bank of America, N.A. (the “Lender”). Except as otherwise defined herein,
all of the defined terms in the Credit Agreement are incorporated herein by
reference.

The Obligors are required by that certain Third Amendment to Third Amended and
Restated Loan Agreement, dated as of June         , 2016, among BER, the
Borrowers and the Lender to cause Par-WY to become a “Guarantor” in connection
with the acquisition by Par-WY of the Equity Interests of the Company.

Accordingly, Par-WY hereby agrees as follows with the Lender:

1. Par-WY hereby acknowledges, agrees and confirms that, by its execution of
this Agreement, Par-WY will be deemed to be a party to the Credit Agreement and
shall be “Holdings” and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of “Holdings” and a Guarantor thereunder
as if it had executed the Credit Agreement and the other Loan Documents on the
effective date of this Agreement. Par-WY hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions
applicable to “Holdings” and the Guarantors contained in the Credit Agreement
and the other Loan Documents. Without limiting the generality of the foregoing
terms of this paragraph 1, Par-WY hereby jointly and severally together with the
other Guarantors, guarantees to the Lender, as provided in Section 12 of the
Credit Agreement, the prompt payment and performance of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by acceleration
or otherwise) strictly in accordance with the terms thereof.

2. Par-WY hereby acknowledges, agrees and confirms that, by its execution of
this Agreement, Par-WY will be deemed to be a party to the Security Agreement,
and shall have all the obligations of “Holdings” and an “Obligor” (as such term
is defined in the Security Agreement) thereunder as if it had executed the
Security Agreement on the effective date of this Agreement. Par-WY hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. Without limiting
generality of the foregoing terms of this paragraph 2, Par-WY hereby grants to
the Lender, a continuing security interest in, and a right of set off against
any and all right, title and interest of Par-WY in and to the Collateral (as
such term is defined in Section 2 of the Security Agreement) of Par-WY, subject
to the limitations set forth in Section 2 of the Security Agreement. Par-WY
hereby represents and warrants to the Lender that:

(i) Par-WY’s chief executive office, taxpayer identification number,
organization identification number, and chief place of business are (and for the
prior four months have been) located at the locations set forth on Schedule 1
attached hereto and Par-WY keeps its books and records at such locations.

(ii) The location of all owned and leased real property of Par-WY is as shown on
Schedule 2 attached hereto.



--------------------------------------------------------------------------------

(iii) Par-WY’s legal name and jurisdiction of organization is as shown in this
Agreement and Par-WY has not in the past four months changed its name, been
party to a merger, consolidation or other change in structure or used any
tradename except as set forth in Schedule 3 attached hereto.

(iv) The patents, copyrights, and trademarks listed on Schedule 4 attached
hereto constitute all of the registrations and applications for the patents,
copyrights and trademarks owned by Par-WY.

3. The address of Par-WY for purposes of all notices and other communications is
800 Gessner Road, Suite 875, Houston, Texas, 77024, Attention of Chief Financial
Officer (Facsimile No. 281-518-5215).

4. Par-WY hereby waives acceptance by the Lender of the guaranty by Par-WY under
Section 12 of the Credit Agreement upon the execution of this Agreement by
Par-WY.

5. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

6. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Par-WY has caused this Joinder Agreement to be duly executed
by its authorized officers, and the Lender has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

 

PAR WYOMING, LLC By:     Name:   Title:   Acknowledged and accepted: BANK OF
AMERICA, N.A., as Lender By:     Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULES TO JOINDER AGREEMENT

PAR WYOMING, LLC

SCHEDULE 1

Chief Executive Office and Principal Place of Business:

800 Gessner, Suite 875

Houston, Texas 77024

Ph. 281-899-4829

Fax. 281-518-5215

EIN: [            ]

Organizational ID: 6063721 (Delaware)

SCHEDULE 2

None.

SCHEDULE 3

None.

SCHEDULE 4

None.

 

2